DECISION
The application of the above-named defendant for a review of the sentence of 15 years for the crime of robbery imposed on June 8, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Contention is made that the sentence is longer than average,, which is said to be 11 years. Assuming that it is, that does not of itself indicate the sentence is excessive. “Average” denotes an arithmetical mean derived for unekual figures. Reduction of sentences to “average” would reduce the “average” finally resulting in either no sentence at all, or, if the shorter sentences were correspondingly increased, to one fixed sentence for all. Either of these results would be contrary to the present belief that a sentence should be fitted^ so-far as possible to the particular individual. Accepting this belief, the sentencing problem does not yield to the use of averages, dealing-as it does with widely differing human beings and their widely varying actions. Presuming as we do that the sentencing judge was correct in his assessment of the situation, we are unable to say that the imposed sentence was not proper, reasonable, and sufficiently lenient, the individual the crime, and sentencing goals kept in mind, particularly when it is considered that defendant used a gun (whether or not it was loaded) in committing the robbery,, that the statute provides for imprisonment without limit, and the defendant has a record of one prior felony conviction, a parole-violation, and a dishonorable discharge from the United States Air Force.
We thank Professor David J. Patterson, Acting Director of the. Montana Defender project, for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom..